By the Court :
1. In the administration of criminal justice, it is of the first importance to secure an impartial tribunal. For this reason, the'law gives to the party accused the right of challenge. This right may be exercised indefinitely, upon cause shown, and to a limited extent without cause, or peremptorily. The question is, whether this right of peremptory challenge may not be reserved, by the party accused, until after he has made all his challenges for cause. Prejudices often exist, for which no cause can be assigned. The personal appearance of an individual often creates the most unaccountable prejudices. The mere challenge for cause may provoke resentment, if the reason assigned prove insufficient to set aside the juror. The trial of a juror, challenged for cause, may excite a prejudice, which does not amount to a legal disqualification, but to the influence of which, the party accused ought not to be compelled to submit. For these reasons, the law has wisely provided, that the right ot the peremptory challenge ought to be held open, for the latest possible period, to wit up to the actual swearing of the jury. 4 Black. Com. 366; 4 Har. St. Tr. 738-740, 750; Bac. Ab., Jury, E. U. Done, Sig. 329.
2. The objection raised by the second bill of exceptions seems too insignificant to demand a serious consideration. The term horse being a generic name, ought to include every variety of the animal, as diversified by age, sex, occupation, or modification.
The English authorities, however, and which have been recognized in several states of the Union as sound law, are too strong to be resisted and too pointed to be evaded. It is the duty of the court not to make, but to declare the law. Ita lex scripta est, precludes all inquiry into the reasonableness or propriety of the objection.
Judgment reversed.